ITEMID: 001-82410
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: BALYUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Leonid Ivanovich Balyuk, is a Ukrainian national who was born in 1957 and resides in the town of Mukachevo, Zakarpattya Region, Ukraine. The Ukrainian Government (“the Government”) were represented by their Agents, Mrs V. Lutkovska and Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
In April 2001 the applicant instituted proceedings in the Mukachevo Town Court against Mr S., a private person, seeking recovery of a debt.
On 3 May 2001 the court restricted Mr S.’s right to dispose of his property in order to secure the applicant’s claim. However, on 17 May 2001 some of Mr S.’s property (part of an apartment) was sold to Mrs B.
On 13 June 2001 the court found for the applicant and awarded him 7,027 Ukrainian hryvnas (UAH) against Mr S. On 23 October 2001 the Zakarpattya Regional Court of Appeal upheld this judgment and it became final.
The judgment of 13 June 2001 was not enforced allegedly due to Mr S.’s lack of funds.
In December 2001 the applicant instituted proceedings in the same court against Mr S., Mrs B. and the Mukachevo Notary Office No. 1, seeking to invalidate the apartment sales agreement. On 11 February 2002 the court found that the agreement was valid. In particular, the court found that the injunction on the sale of the disputed apartment had only been forwarded to the notary on 17 May 2001 and therefore, at the material time, the notary had acted in good faith. On 27 May 2002 the Supreme Court of Ukraine upheld this judgment.
By letters of 24 May and 10 December 2002, the Zakarpattya Regional Prosecutor’s Office informed the applicant that, because of the court’s negligence, the decision of 3 May 2001 had only been received by the Bailiffs’ Service and the notary on 24 May 2001.
In March 2002 the applicant instituted proceedings in the Mukachevo Town Court against the Bailiffs’ Service for an allegedly improper enforcement of the judgment of 13 June 2001. On 3 June 2002 the court rejected the applicant’s complaint for having been submitted out of time. On 3 September 2002 the Zakarpattya Appellate Court quashed this decision and remitted the case for a fresh consideration.
On 3 December 2002 the court returned the applicant’s complaint without consideration because it did not comply with the procedural requirements prescribed by law. The applicant neither appealed against this decision, nor lodged his complaint anew.
On 17 April 2002 the applicant revoked the writ of enforcement and the enforcement proceedings were closed. The applicant states that there was no sense in continuing the enforcement proceedings because the Bailiffs’ Service was inactive and Mr S. had no assets to seize.
At the material time Article 156 of the Code provided that a decision to secure a claim should be enforced immediately in accordance with the procedure for the enforcement of judgments.
